   3:18-cv-03227-TLW-PJG           Date Filed 01/10/19       Entry Number 12        Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  ANDERSON DIVISION

 Heidi Tolles,                                             Case No: 3:18-3227-TLW-PJG

                  Plaintiff,
                                                       PLAINTIFF’S LOCAL RULE 26.03
         vs.                                          ADDENDUM TO RULE 26(f) REPORT

 Corporate Solutions, LLC, and
 University of South Carolina,
                Defendant.


        In addition to the requirements set forth in Fed. R. Civ. P. 26(f) for a report to the Court,

the parties shall include the following information in their Rule 26(f) report which shall be filed

with the Court:

   1.      A short statement of the facts of the case.

           ANSWER:             Defendants are Plaintiff’s joint employers. Plaintiff was hired as a

           program manager in Executive Development in 2014 and, at all times relevant hereto,

           met the legitimate and reasonable expectations of defendants. Defendants are “covered

           employers” within the meaning of FMLA. While employed, Plaintiff began suffering

           from symptoms of rheumatoid arthritis. This serious condition required ongoing

           medical treatment and extended sick leave, protected by FMLA. During Plaintiff’s

           FMLA leave, Defendants’ agents made it difficult for her to take intermittent FMLA

           leave and displayed hostility towards her. Upon her return to work, Plaintiff was

           verbally accosted and warned that, under no circumstance, could she make a complaint

           to Human Resources if she had a problem. These acts were intended to deter her from

           taking the FLMA leave she was entitled and punish her for taking intermittent FMLA




                                                  1
3:18-cv-03227-TLW-PJG        Date Filed 01/10/19      Entry Number 12        Page 2 of 3




      leave. Defendants’ purposefully interfered with Plaintiffs’ FMLA leave and retaliated

      against her.

2.    The names of fact witnesses likely to be called by the party and a brief summary of

      their expected testimony.

      ANSWER In addition to Plaintiff, who will testify regarding the claims and defenses

      asserted by the parties in this matter, and medical providers, Plaintiff expects to call

      Henry White and Jamar Mitchell regarding their employee relations involvement in the

      issues at issue in the Complaint, Angie Brown regarding the facts alleged in the

      Complaint and Plaintiff’s performance, and Dean Peter Brews regarding his actions

      toward Plaintiff and the other allegations of the Complaint.

3.    The names and subject matter of expert witnesses (if no witnesses have been identified,

      the subject matter and field of expertise should be given as to experts likely to be

      offered).

      ANSWER None.

4.    A summary of the claims or defenses with statutory and/or case citations supporting

      the same.

      ANSWER This case is based upon 29 U.S.C. § 2601, et seq. (“the Family and Medical

      Leave Act.)

5.    Absent special instructions from the assigned judge, the parties shall propose dates for

      the following deadlines listed in Local Civil Rule 16.02:

      a. Exchange of Fed. R. Civ. P. 26(a)(2) expert disclosures; and

      ANSWER: Per the scheduling order.

      b. Completion of discovery.


                                           2
  3:18-cv-03227-TLW-PJG        Date Filed 01/10/19      Entry Number 12       Page 3 of 3




         ANSWER: Per the scheduling order.

  6.     The parties shall inform the Court whether there are any special circumstances which

         would affect the time frames applied in preparing the scheduling order. See generally

         Local Civil Rule 16.02(C) (Content of Scheduling Order).

         ANSWER:

  7.     The parties shall provide any additional information requested in the Pre-Scheduling

         Order (Local Civil Rule 16.01) or otherwise requested by the assigned judge.

         ANSWER: None.


                                                 SARVIS LAW, LLC


                                                 By: s/Bryn C. Sarvis
                                                       Bryn C. Sarvis (10478)
                                                       3424 Augusta Highway
                                                       Gilbert, SC 29054
                                                       bsarvis@sarvislaw.com
                                                       (803) 785-5525

                                                 Attorney for Plaintiff

January 10, 2019




                                             3
